   19-12318-shl        Doc 26-1       Filed 05/12/20 Entered 05/12/20 10:09:32              Motion to
                                           Dismiss Pg 1 of 4



KIRBY AISNER & CURLEY LLP                                      Hearing Date: June 3, 2020
Attorneys for the Debtor                                       Hearing Time: 10:00 a.m.
700 Post Road, Suite 237
Scarsdale, New York 10583
(914) 401-9500
Dawn Kirby, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
In re:
                                                                Chapter 11
RELGOLD, LLC,                                                   Case No. 19-12318 (shl)

                                     Debtor.
-----------------------------------------------------------X

                  DEBTOR’S MOTION FOR AN ORDER DISMISSING THE
                  CHAPTER 11 CASE PURSUANT TO 11 U.S.C. §1112(b)(1)

TO:     THE HONORABLE SEAN H. LANE,
        UNITED STATES BANKRUPTCY JUDGE:

        The above-captioned debtor and debtor-in-possession, Relgold, LLC (the “Debtor”), by

its attorneys Kirby Aisner & Curley LLP, as and for its motion for an Order dismissing the

Debtor’s Chapter 11 case pursuant to §1112(b)(1) of Title 11 of the United States Code (the

“Bankruptcy Code”), respectfully represents as follows:

                                               BACKROUND

        1.       On July 18, 2019, (the “Petition Date”), the Debtor filed a voluntary petition for

 relief under Chapter 11 of the Bankruptcy Code. The Debtor has continued in possession of its

 property and the management of its business affairs as a debtor-in-possession pursuant to §§

 1107(a) and 1108 of the Bankruptcy Code. No trustee, examiner or statutory committee has

 been appointed.

        2.       The Debtor owns and operates real property located at 1166 First Avenue, New

 York, NY a.k.a. 400 East 64th Street, New York, NY (the “Property”). The Property was built
 19-12318-shl      Doc 26-1     Filed 05/12/20 Entered 05/12/20 10:09:32             Motion to
                                     Dismiss Pg 2 of 4



in 1910 and contains two commercial stores (a restaurant and a dry cleaner), and sixteen

residential apartments (eight 1-bedroom, four 2-bedroom and four 3-bedroom). The Debtor

purchased the Property in 1995. At the time it was a 5-story walk up and 2/3 of its current size.

The Debtor purchased a vacant lot next door and expanded the building.

      3.      The Property is valued at $10 million dollars. There is no mortgage.

      4.      The reason for the Debtor’s financial distress was a $4.2 million dollar default

judgment (the “Default Judgment”) entered in a personal injury action involving an employee of

the Debtor’s restaurant tenant. The Debtor learned of the lawsuit when its bank account was

restrained, likely because the complaint was served on the Debtor’s former address.

Approximately 20 years ago, the Debtor’s address for service changed. The Debtor believed its

new address was registered with the NYS Secretary of State, but apparently it was not.

      5.      The Debtor was duly insured on the date of the alleged accident, but the Debtor’s

insurance companies declined to defend and provide coverage because the default judgment had

already been entered.

      6.      On July 5, 2019, the Debtor’s motion to vacate the default judgment was denied.

      7.      On July 17, 2019, a Notice of Appeal was duly filed and served.

      8.      On July 18, 2019, this chapter 11 case was filed.

      9.      On October 18, 2019, this Court entered an order granting Debtor’s motion to lift

the automatic stay to permit the Debtor to pursue its appeal.

      10.     On December 3, 2019, the Default Judgment was vacated by order of the

Appellate Division, First Department. Notably, the Appellate Division determined that the

tenant, not the Debtor, was obligated to maintain the “nonpublic allegedly dangerous staircase

and for obtaining insurance to indemnify [the Debtor] for any liability that arose from the
  19-12318-shl       Doc 26-1      Filed 05/12/20 Entered 05/12/20 10:09:32             Motion to
                                        Dismiss Pg 3 of 4



 tenant’s negligent acts or omissions”.

        11.     Since that time, the Debtor’s insurance companies have agreed to defend it in the

 personal injury action and to presumably pay any award(s) to the gentleman who was allegedly

 injured while employed at the restaurant tenant.

        12.     The Clerk of the NYS Supreme Court has not yet officially vacated the Default

 Judgment, presumably due to a slow down in Court operations due to COVID-19. The Debtor

 and its special litigation counsel are confident the vacatur of the Default Judgment will occur

 shortly after State Court operations are back to a relatively normal pace.

        13.     As a result of the foregoing, the Debtor no longer needs to reorganize its affairs and

is not in need of the protections of the automatic stay.

                              STATUS OF DEBTOR’S CREDITORS

        14.     As of the Petition Date, the Debtor’s only other creditors consisted of a real estate

 tax bill which the Debtor had plenty of funds to pay, but was unable to do so because the

 Default Judgment restrained its bank account. The Debtor’s other prepetition creditors consist

 of a gas bill ($2,167), electric bill ($150) and a pest control bill ($383)

        15.     The Debtor paid all of its postpetition expenses as they became due.

        16.     The Debtor intends to file its delinquent Operating Reports before the return date of

this Motion.

                                  BASIS FOR RELIEF SOUGHT

        17.     The Court is authorized to dismiss a Chapter 11 case pursuant to §1112(b)(1) of the

Bankruptcy Code, which provides that the Court may dismiss a Chapter 11 case provided that the

movant establishes “cause”.

        18.     The Debtor asserts that cause exists and dismissal is appropriate because the Debtor
  19-12318-shl        Doc 26-1    Filed 05/12/20 Entered 05/12/20 10:09:32                  Motion to
                                       Dismiss Pg 4 of 4



successfully appealed and vacate the Default Judgment in the amount of $4.2 million dollars that

created a judgment lien on its otherwise unencumbered $10 million dollar Property. There is no

longer a lien on the Property or the need to restructure the amount of the judgment.

        19.     The Debtor’s insurance companies have agreed to defend the Debtor and to pay any

ultimate award to the restaurant/tenant’s employee.

        20.     Remaining in chapter 11 would deplete the Debtor’s assets with the continued

payment of U.S. Trustee Fees.

        21.     Accordingly, the Debtor submits that a dismissal is in the best interests of its Estate

and the creditors in this case.

                                          CONCLUSION

        22.     Based upon the foregoing, the Debtor respectfully submits that dismissal is both

appropriate and warranted under §1112(b) of the Bankruptcy Code.

        23.     No prior application for the relief requested herein has been made.

        WHEREFORE, the Debtor requests that the Court enter an Order dismissing the Debtor’s

Chapter 11 proceeding, together with such other and further relief as is just and proper.

Dated: Scarsdale, New York
       May 12, 2020
                                               KIRBY AISNER & CURLEY LLP
                                               Attorneys for the Debtor
                                               700 Post Road, Suite 237
                                               Scarsdale, New York 10583
                                               (914) 401-9500

                                                     /s/ Dawn Kirby
                                               BY:__________________________
                                                     Dawn Kirby, Esq.
